Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated May 9, 2013 with respect to the shares of Common Stock of Micronet Enertec Technologies, Inc., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: May 9, 2013 THE MEYDAN NO. 3 FAMILY TRUST By: A H MEYDAN (INTERNATIONAL) PTY LTD, Trustee By: /s/ Moshe Meydan Name: Moshe Meydan Title: Director A H MEYDAN (INTERNATIONAL) PTY LTD By: /s/ Moshe Meydan Name: Moshe Meydan Title: Director /s/ Moshe Meydan Moshe Meydan /s/ Moshe Meydan Miri Meydan /s/ Yaniv Meydan Yaniv Meydan
